Exhibit 10.3

 

Conceptus Pricing Matrix

Product Number: ESS305

Product Description: Essure Product

Last Update: 3/31/2010

 

Tier Brackets

 

Product Kit Quantity

 

Original
Contract Price

 

Added PPV
(Coils/other)
$9.85 Price Increase

 

Cost Reduction
(Introducers/Bands)
 $3.48 Price Reduction

 

Cost Reduction
(FlexMedical Coils)
$9.15 Price Reduction

 

Tier 1

 

0 - 50,000

 

$

114.78

 

$

124.63

 

$

121.15

 

$

112.00

 

Tier 2

 

50,001 - 75,000

 

$

111.28

 

$

121.13

 

$

117.65

 

$

108.50

 

Tier 3

 

75,001 - 120,000

 

$

105.10

 

$

114.95

 

$

111.47

 

$

102.32

 

Tier 4

 

120,001+

 

$

97.92

 

$

107.77

 

$

104.29

 

$

95.14

 

 

 

Assumptions / Notes

1

The $9.85 price increase is retroactive to all 2009 shipments and continues
through 3/31/2010 shipments

2

The $3.48 price reduction is a combination of a $2.06 price reduction from
Stacks Plasctic and is retroactive to January 1st, 2010 and a $1.42 price
reduction for switching to Medelec bands. The cost savings for switching to
Medelec bands considers a 50/50 cost savings with FlexMedical. The new Medelec
bands are estimated to be used on shipments starting 3/25/2010.

3

The $9.15 price reduction for FlexMedical manufactured coils is effective
April 1st, 2010.

 

Approvals:

 

 

 

 

 

 

 

 

 

Signature

       /s/ Greg Lichtwardt

 

Date:

4/19/2010

 

Greg Lichtwardt

 

 

 

 

Executive Vice President,

 

 

 

 

Operations, & Chief Financial Officer

 

 

 

 

Conceptus Inc.

 

 

 

 

 

 

 

 

Signature

       /s/ Chris Faller

 

Date:

4/16/2010

 

Chris Faller

 

 

 

 

Vice President, Operations

 

 

 

 

FlexMedical Disposables

 

 

 

 

--------------------------------------------------------------------------------